                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT

  IN RE:
                                                    CHAPTER 13
  Michael T. McLaughlin,                            CASE NO. 19-40180-MBM
                              DEBTOR.               JUDGE MARCI B. MCIVOR
  _______________________________________/

           STIPULATION FOR ENTRY OF ORDER ADJOURNING HEARING

       The Chapter 13 Standing Trustee, David Wm. Ruskin and Debtor Attorney, ACCLAIM
LEGAL SERVICES PLLC hereby stipulate and agree to the entry of an Order Adjourning Hearing
in the form attached hereto as Exhibit 1.

OFFICE OF DAVID WM. RUSKIN,
STANDING CHAPTER 13 TRUSTEE
Approved:

  ___/s/ Thomas D. DeCarlo__________             ____/s/ Christopher Jones________
  DAVID WM. RUSKIN (P26803)                      CHRISTOPHER JONES (P67955)
  Attorney and Chapter 13 Trustee                ACCLAIM LEGAL SERVICES PLLC
  LISA K. MULLEN (P55478)                        Attorney for Debtor
  THOMAS D. DECARLO (P65330)                     8900 E 13 MILE RD,
  1100 Travelers Tower                           WARREN, MI 48093-0000
  26555 Evergreen Road
  Southfield, MI 48076-4251
  Telephone (248) 352-7755




 19-40180-mbm        Doc 20     Filed 04/09/19   Entered 04/09/19 12:45:22   Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT
  IN RE:
                                                              CHAPTER 13
  Michael T. McLaughlin,
                                                              CASE NO. 19-40180-MBM
                              DEBTOR.
                                                              JUDGE MARCI B. MCIVOR
  _______________________________________/

                                 ORDER ADJOURNING HEARING

        This matter having come on for hearing on _______4/4/2019____, regarding
        [ONLY PROVISIONS CHECKED BELOW SHALL APPLY]:
    Motion to Dismiss Case                                                   Confirmation of Plan
    Motion for Loan Modification                                             Plan Modification
    Motion for Relief from Stay as to creditor:                              Other:
    Objection to Proof of Claim of creditor:

         The parties having agreed to the terms herein, based on the records of the Court, the Court being
otherwise sufficiently advised in the premises; and there being no adverse impact upon any party by way
of this action, thus no notice is required to be given; now therefore;

        IT IS HEREBY ORDERED that:
        [ONLY PROVISIONS CHECKED BELOW SHALL APPLY]:
    The above referenced matter is adjourned to 8/1/2019 at 11:00 A.M.
    Debtor(s) shall be 100% current in Plan payments, pursuant to the Trustee’s records on or before
_____________
    Debtor(s) shall file and serve ____________________________________ on or before
_____________
    Debtor(s) shall provide _________________________________________ to the Trustee on or
before ___________
    Other:




                                                  Exhibit 1




 19-40180-mbm          Doc 20      Filed 04/09/19       Entered 04/09/19 12:45:22         Page 2 of 2
